EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by the attorney for applicant, Mikhael Mikhalev (RN 72500), on March 24, 2022 to incorporate corrections of informalities proposed during the interview conducted on March 21, 2022 to put the application in condition for allowance.

The application has been amended as follows: 

1. 	(Currently Amended) A power regulator, applied to regulate a work frequency of a central processing unit, comprising:
a power resistor, with one end of the power resistor coupled to a load and another end coupled to a voltage source to generate a first voltage corresponding to a power consumption of the load;
a voltage amplifierto output the amplified first voltage as a second voltage; and
an analog-to-digital converter, coupled to the output of the voltage amplifier, converting the second voltage into a control signal, and transmitting the control signal to the central processing unit; wherein a level of the control signal is switched between a first level and a second level according to a value of the second voltage to regulate the work frequency of the central processing unit.

2. 	(Previously Presented) The power regulator in claim 1, wherein two ends of the power resistor are respectively coupled to a non-inverting input end of the voltage amplifier and an inverting input end of the voltage amplifier.

3. 	(Previously Presented) The power regulator in claim 2, comprising a capacitor coupled to the power resistor in parallel, with two ends of the capacitor respectively coupled to the non-inverting input end of the voltage amplifier and the inverting input end of the voltage amplifier.

4. 	(Currently Amended) The power regulator in claim 1, wherein the of the central processing unit is reduced when the control signal is at the first level, and wherein the of the central processing unit is maintained when the control signal is at the second level.

5. 	(Original) The power regulator in claim 4, wherein the first level is smaller than the second level.

6. 	(Currently Amended) The power regulator in claim 1, further comprising a buffering circuit, wherein the input end of the buffering circuit is coupled to the analog-to-digital converter and the output end of the buffering circuit is coupled to the central processing unit.

7. 	(Previously Presented) The power regulator in claim 1, further comprising an enabling circuit, wherein the enabling circuit receives an enabling signal and provides power to the power resistor, the voltage amplifier, and the analog-to-digital converter.

8. 	(Original) The power regulator in claim 1, wherein the analog-to-digital converter comprises a hysteresis circuit, the hysteresis circuit has a threshold voltage upper limit and a threshold voltage lower limit, the control signal is at the second level when the value of the second voltage is greater than a value of the threshold voltage upper limit, the control signal is at the first level when the value of the second voltage is less than a value of the threshold voltage lower limit, and the first level is less than the second level.

9. 	(Currently Amended) A power regulating method, applied to regulate a work frequency of a central processing unit and performed by a power regulator, and the power regulating method comprising:
receiving a voltage from a voltage source;
coupling to a load to generate a first voltage corresponding to a power consumption of the load via a power resistor of the power regulator, wherein one end of the power resistor is coupled to the load and wherein the other end of the power resistor is coupled to the voltage source;
receiving the first voltage from the power resistor by a voltage amplifier of the power regulator to amplify the first voltage and to output the amplified first voltage as a second voltage 
converting reduce the work frequency of the central processing unit when the value of the second voltage is smaller than a value of a threshold voltage lower limit; and
converting 
analog-to-digital converter to maintain the work frequency of the central processing unit when the value of the second voltage is greater than a value of a threshold voltage upper limit.

10. (Currently Amended) The method in claim 9, wherein the analog-to-digital converter determines whether the value of the second voltage is smaller than the value of the threshold voltage lower limit, wherein the analog-to-digital converter outputs a first control signal to the central processing unit to reduce the work frequency of the central processing unit when the value of the second voltage is smaller than the value of the threshold voltage lower limit, and wherein the first control signal is at the first level.

11. (Currently Amended) The method in claim 9, wherein the analog-to-digital converter determines whether the value of the second voltage is greater than the value of the threshold voltage upper limit, wherein the analog-to-digital converter outputs a second control signal to the central processing unit to maintain the work frequency of the central processing unit when the value of the second voltage is greater than the value of the threshold voltage upper limit, and wherein the second control signal is at the second level.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach a power regulator comprising a power resistor, with one end of the power resistor coupled to a load and another end coupled to a voltage source to generate a first voltage corresponding to a power consumption of the load; a voltage amplifier coupled to the power resistor to amplify the first voltage and to output the amplified first voltage as a second voltage; and an analog-to-digital converter, coupled to the output of the voltage amplifier, converting the second voltage into a control signal, and transmitting the control signal to the central processing unit; wherein a level of the control signal is switched between a first level and a second level according to a value of the second voltage to regulate the work frequency of the central processing unit;
the prior art, individually or in combination, does not teach a power regulating method comprising coupling to a load to generate a first voltage corresponding to a power consumption of the load via a power resistor of the power regulator, wherein one end of the power resistor is coupled to the load and wherein the other end of the power resistor is coupled to a voltage source; receiving the first voltage from the power resistor by a voltage amplifier of the power regulator to amplify the first voltage and to output the amplified first voltage as a second voltage; converting the second voltage into a first level via an analog-to-digital converter of the power regulator to reduce the work frequency of the central processing unit when the value of the second voltage is smaller than a value of a threshold voltage lower limit; and converting the second voltage into a second level via the analog-to-digital converter to maintain the work frequency of the central processing unit when the value of the second voltage is greater than a value of a threshold voltage upper limit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 24, 2022